


110 HR 1468 : Disadvantaged Business Disaster

U.S. House of Representatives
2007-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1468
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 27, 2007
			Received; read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		AN ACT
		To ensure that, for each small business
		  participating in the 8(a) business development program that was affected by
		  Hurricane Katrina of 2005, the period in which it can participate is extended
		  by 18 months.
	
	
		1.Short titleThis Act may be cited as the
			 Disadvantaged Business Disaster
			 Eligibility Act.
		2.Extension of
			 participation term for victims of Hurricane Katrina
			(a)RetroactivityIf a small business concern, while
			 participating in any program or activity under the authority of paragraph (10)
			 of section 7(j) of the Small Business Act (15 U.S.C. 636(j)), was located in a
			 parish or county described in subsection (b) and was affected by Hurricane
			 Katrina of 2005, the period during which the small business concern is
			 permitted continuing participation and eligibility in such program or activity
			 shall be extended for an additional 18 months.
			(b)Parishes and
			 Counties coveredSubsection
			 (a) applies to any parish in the State of Louisiana, or any county in the State
			 of Mississippi or in the State of Alabama, that has been designated by the
			 Administrator of the Small Business Administration as a disaster area by reason
			 of Hurricane Katrina under disaster declaration 10176, 10177, 10178, 10179,
			 10180, or 10181.
			(c)Review and
			 complianceThe Administrator of the Small Business Administration
			 shall ensure that the case of every small business concern participating before
			 the date of the enactment of this Act in a program or activity covered by
			 subsection (a) is reviewed and brought into compliance with this
			 section.
			
	
		
			Passed the House of
			 Representatives March 26, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
